DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 1/20/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 11/17/21 has been withdrawn pursuant to 37 CFR §1.114 and the submissions filed on 1/6/22 and 1/20/22 have been entered.  Claims 7, 10-13, 18 and 19 have been cumulatively cancelled by applicant.  Applicant has added new dependent claims 26 and 27.  Amended claims 1-6, 8, 9, 14-17 and 20-27 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of the first paragraph of 35 U.S.C. §112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

4.  Claims 1-6, 8, 9, 14-17 and 20-27 are rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the amended recited clause, “ …, wherein the status of the at least one device setting affects the likelihood of damage to the property due to the peril,” appears to be insufficiently supported by the specification.  For example, how does the device setting status affect (i.e., cause) a likelihood of damage to property?  As best understood, the specification discusses in various places, for example, that a device status, which is associated with a determined risk score for a property, may indicate a low or high risk of damage and/or risk score for that property.  However, there is no support in the specification that, as now claimed, a status of a device setting for a property affects (i.e., causes) a likelihood of damage to the property. 
Since claims 17 and 20 are directed to the substantially same subject matter as claim 1 and therefore have the same issue as claim 1, these claims are rejected for the grounds and rationale used to reject claim 1. 
	Since claims 2-6, 8, 9, 14-16 and 21-27 include the respective limitations of claim 1, 17 or 20 since they depend therefrom, these claims are rejected for the grounds and rationale used to reject claims 1, 17 and 20. 
Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 


6.  Claims 1-6, 8, 9, 14-17, 20-22 and 25-27 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-6, 8, 9, 14-17 and 20-27 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claim 17), a machine (claims 1-6, 8, 9, 14-16 and 21-27) and a manufacture (claim 20); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
obtaining, … , sensor data … at a property; 

selecting, … , a particular risk factor from the risk factors based on the risk that the peril will occur at the property; 
providing, … for display … , … an indication of a recommended adjustment to the status of the at least one device associated with the particular risk factor; 
receiving, …  through the user …, user input indicating approval of the recommended adjustment; and 
based on receiving the user input, transmitting, …, a command that causes the recommended adjustment to the status of the at least one device. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance - property risk determination and mitigation -- here, determining a risk that a peril will occur at a property based on various risk factors determined from various sensor data and associated with a status of one or more device at the property, including providing an indication to a user of a recommended adjustment of a device status and making the adjustment to the device status based on user input).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2, 3, 5, 8 and 9 simply further refine the abstract idea by requiring various data for determining a risk of a peril occurring (or a probability of a peril occurring, or that a risk of the peril exceeds a risk tolerance) and applying weighting to risk factors, and providing an indication of a recommended adjustment to a device status, which steps are simple data receipt, computation and analysis, and/or a status adjustment or provision to a user a notification of a device status adjustment, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 4 and 6 simply further refine the abstract idea by requiring a risk factor to be selected in relation to risk, or that the risk factor includes a user risk tolerance and association with a risk level, which is identifying a type of data to analyze for a risk determination, and do not add any element or feature that provides a technological 
Claims 16 and 22 simply further refine the abstract idea by requiring that the indication of risk includes a user recommendation to reduce the risk of the peril, or that the recommendation includes adjusting a device status from one setting to another, or includes a chart providing information of various time-varying risk for a peril, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claims 14 and 15 simply further refine the abstract idea by requiring a risk peril to be a type of event at a property for a property risk determination, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 

Claim 25 simply further refines the abstract idea by requiring that an adjustment to a device status include an adjustment to a device operation schedule, which is simply a change of schedule data associated with a device operation, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Claim 26 simply further refines the abstract idea by requiring that various sensors at the property determine that the property is unoccupied, and based on that and on various risk factors determining a risk of peril associated with the property, which is simply a determination of risk at a property based on analysis of various risk data and rules, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the 
Claim 27 simply further refines the abstract idea by requiring that risk factor remedy data is stored and then selection of a particular risk factor remedy associated with a  risk factor that defines various actions regarding adjusting device status, which is simply storing of data and selection of a risk factor remedy based on the analysis of various risk factors and rules, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). (See MPEP § 2106.05) 
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: one or more “processors,” a “computing device,” one or more “sensor” at a property, at least one “device” at the property, a “user device,” a “user interface,” a “monitoring server,” and a “computer-readable medium” and/or one or more “computer storage media” to store executable instructions thereon to carry out various functions, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software 
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

7.  Examiner’s Note:  Regarding claims 1-6, 8, 9, 14-17 and 20-27, the absence of a prior art rejection of these claims should not be construed as being indicative of the respective claimed subject matter being allowable over any relevant prior art.  A search and full consideration of relevant prior art will be conducted when these claims recite 

Response to Arguments
8.  Applicant’s arguments filed 1/6/22 and 1/20/22 have been fully considered. 
Applicant’s amendments have overcome the prior rejection of the claims under 35 USC §112(a).  However, the amended claims present new grounds of rejection of the claims under 35 USC §112(a), as described above. 
Applicant’s arguments (Amendment, Pg. 8) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, since has not specified any error in the prior 101 rejection, there are no arguments for the Office to address respective thereto.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696